DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US PGPUB No. 2018/0131788; Pub. Date: May 10, 2018) in view of King (US PGPUB No. 2014/0244623; Pub. Date: Aug. 28, 2014) and Ginter et al. (US PGPUB No. 2002/0048369; Pub. Date: Apr. 25, 2002).
Regarding independent claim 1,
	Roberts discloses a method for accessing information over an actor-based integration system, the method comprising: receiving, by the actor-based integration system, a request from an application for a piece of information stored in a location in a computer system, See Paragraph [0046], (Disclosing a system based on the Actor model in concurring computing, i.e. an actor-based integration system.). See Paragraph [0082], (A query interface is used to locate objects in an object engine, i.e. a location in a computer system, within a hierarchy of objects including thread-confined nodes, i.e. a request from an application for a piece of information stored in a location in a computer system.)
the location between the application and a plurality of sources in an information environment, the plurality of sources assigned to control a group of portions of information, See FIG. 1A and Paragraph [0050], (Device 108 communicates with Object Engine 100 via API 112, i.e. the object engine is between the API and networked devices. Object engine 100 includes a message router 114 which routes messages to simulators 164, 174, 184, 194, i.e. the location is assigned to control a group of portions of information.). Note FIG. 1A wherein environment 100 represents a distributed networking environment for performing data retrieval/transmission operations, i.e. an information environment.
wherein the portions of information have formats; See Paragraph [0153], (All objects in the system have an associated serializer object for converting an object in a first format to another format. Note [0185]-[0199] providing a list of object formats stored in the asset store.).
identifying, by the actor-based integration system, the piece of information stored in the location corresponding to the request; See Paragraph [0082], (A query interface can be used to locate objects in a hierarchy of objects. Queries are delivered to an object engine via the query interface, i.e. identifying a piece of information based on a request.).
returning, by the actor-based integration system, a response to the application that includes the piece of information; See Paragraph [0082], (A query interface is used to locate objects in a hierarchy of objects.). See Paragraph [0118], (Objects/messages are serialized, transmitted and de-serialized at a client device, i.e. the transformed information is returned to the client device.).
Roberts does not disclose transforming, by the actor-based integration system, the piece of information from a first format that is used to store the piece of information stored in the location into a second format usable by the requesting application further comprising reducing a number of formats for a particular type of information,
enabling simplifying access to information in different formats by aggregating information from organizations into the location;
and assigning, by the computer system, each of the plurality of sources to particular ones of the group of portions of information based on a policy including a group of rules and information used to apply the group of rules using an assignment list generated when the policy is applied to identify assignment each of the plurality of sources to particular ones of the group of portions.
King discloses transforming, by the actor-based integration system, the piece of information from a first format that is used to store the piece of information stored in the location into a second format usable by the requesting application further comprising reducing a number of formats for a particular type of information, See FIG. 14 and Paragraph [0029], (Users may request data from different sources, the CAF system then normalizes said data and returns it to the semantic data store, i.e. transforming a piece of information in a first format into a second format usable by the requesting application) See Paragraph [0099], (Disclosing a Combinatorial Application Framework (CAF) that exposes a bidirectional extensible semantic data bridge to external data sources. CAF applications may both read and write data to a variety of sources. Said data may be accessed and passed back to the CAF application and may be transformed into a schema-less semantic data model which represents data from any source as a graph of nodes and edges via semantic normalization. Semantic normalization allows information from a plurality of sources to be synthesized and leveraged in the aggregate.) The examiner notes that data from the multiple sources is initially requested in its native format, i.e. every source has a format. Said native formats are then normalized into the semantic format, resulting in a reduction in the amount of overall formats.
enabling simplifying access to information in different formats by aggregating information from organizations into the location; See Paragraph [0099], (Disclosing a Combinatorial Application Framework (CAF) that exposes a bidirectional extensible semantic data bridge to external data sources. CAF applications may both read and write data to a variety of sources. Said data may be accessed and passed back to the CAF application and may be transformed into a schema-less semantic data model which represents data from any source as a graph of nodes and edges via semantic normalization. Semantic normalization allows information from a plurality of sources to be synthesized and leveraged in the aggregate.) The examiner notes that the method of King "enables simplifying access to information" via the normalized format provided by the CAF platform.
and assigning, by the computer system, each of the plurality of sources to particular ones of the group of portions of information based on a policy including a group of rules and information used to apply the group of rules using an assignment list generated when the policy is applied to identify assignment each of the plurality of sources to particular ones of the group of portions. See Paragraph [0127], (Users interacting with the CAF Application may alter the data model by generating ontological rules that cause the underlying data model to rebuild its graph representation to reflect said rule (e.g. the data model comprised of normalized data from a plurality of sources), i.e. ontological rules are a policy including a group of rules and information used to apply the group of rules. Ontological rules re-draw the graph-based data model comprising schema-less semantic data from the plurality of sources, i.e. an assignment list generated when the policy is applied to identify assignment of each of the plurality of sources to particular ones of the group of portions (e.g. wherein data from each source is assigned to the graph-based data model).
Roberts and King are analogous art because they are in the same field of endeavor, data consolidation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Roberts to include the method of transforming data as disclosed by King. Doing so would allow the system to generate a normalized representation of data from a plurality of sources such that they may be processed more efficiently by presenting data from any amount of sources in a homogeneous format, eliminating potential compatibility issues across data formats and promoting data consistency.
Roberts-King does not disclose the step wherein the application is running on a source from the plurality of sources;
receiving, by the actor-based integration system, a second request from the application to change the piece of information stored in the location in the computer system; 
determining, by the actor-based integration system, whether the source is allowed to change the piece of information based on the assignment list; 
and in response to determine the source is allowed to change the piece of information, performing, by the actor-based integration system, at least one of: an addition of the piece of information, a modification of the piece of information, a deletion of the piece of information, an addition of format to the formats for the group of portions of information, modification to a format in formats for the group of portions of information, or a removal of a format in the formats in the group of portions of information
Ginter disclose the step wherein the application is running on a source from the plurality of sources; See Paragraph [0161], (Disclosing a system for managing secure transactions via a virtual distribution environment that enforces a secure chain of handling and control. The system comprises a plurality of VDEF transaction control elements that reflect and enact content specific and/or more generalized administrative control information. The one or more VDE applications are able to securely add, delete and/or otherwise modify the specification of load modules as well as add, delete or otherwise modify related information to the extent they are allowed, i.e. the application is running on a source (e.g. the VDE application of each VDE electronic appliance).)
receiving, by the actor-based integration system, a second request from the application to change the piece of information stored in the location in the computer system; See Paragraph [0161], (The plurality of VDEF transaction control elements that reflect and enact content specific and/or more generalized administrative control information. The one or more VDE applications are able to securely add, delete and/or otherwise modify the specification of load modules as well as add, delete or otherwise modify related information to the extent they are allowed, i.e. the VDE applications securely add, delete and/or otherwise modifying data reflect an act of receiving a request from an application to change information stored in the computer system.)
determining, by the actor-based integration system, whether the source is allowed to change the piece of information based on the assignment list; See Paragraph [0201], (VDE content control information may include permissions records which define rights of VDE participants in relation to handling content and/or content control information.) See Paragraph [0461], (Permissions records specify a user's rights to interact with a data object container and its contents.)
and in response to determine the source is allowed to change the piece of information, performing, by the actor-based integration system, at least one of: an addition of the piece of information, a modification of the piece of information, a deletion of the piece of information, an addition of format to the formats for the group of portions of information, modification to a format in formats for the group of portions of information, or a removal of a format in the formats in the group of portions of information. See Paragraph [0161], (The system comprises a plurality of VDEF transaction control elements that reflect and enact content specific and/or more generalized administrative control information. The one or more VDE applications are able to securely add, delete and/or otherwise modify the specification of load modules as well as add, delete or otherwise modify related information to the extent they are allowed, i.e. an addition of a piece of information, a modification of the piece of information and/or a deletion of the piece of information.) See Paragraph [01775], (Permission records may be distributed as/within an administrative object that performs the function of providing a right to process the content of other administrative objects, i.e a right to process is a right to modify information (e.g. a source is allowed to change information).)
The examiner notes that the step " at least one of: an addition of the piece of information, a modification of the piece of information, a deletion of the piece of information, an addition of format to the formats for the group of portions of information, modification to a format in formats for the group of portions of information, or a removal of a format in the formats in the group of portions of information." is optional due to the use of the terms “at least one of” and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
Roberts, King and Ginter are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Roberts-King to include the method of authenticating applications according to permission records as disclosed by Ginter. Paragraph [2043] of Ginter disclose that the method of providing multiple VDE electronic appliances via a same network is advantageous because it provides a centralization of VDE resources, storing and/or archiving metering information on a server VDE and delivering information and services efficiently across the network to multiple electronic appliances.

Regarding dependent claim 2,
As discussed above with claim 1, Roberts-King-Ginter discloses all of the limitations.
Roberts further discloses the step of receiving, by the computer system, the information from the sources for distribution to the client computer systems; and placing, by the computer system, the information into the location. See Paragraph [0153], (A serializer object can convert an object from its native format into a format suitable for transmission or persistent storage, i.e. information is distributed from a source. Note [0118] wherein information is converted via serialization, transmitted across TCP, and de-serialized at the client device, i.e. placed at a location.).
Regarding dependent claim 3,
As discussed above with claim 2, Roberts-King-Ginter discloses all of the limitations.
Roberts further discloses the step wherein receiving the information from the sources for distribution to the client computer systems comprises: receiving, by the computer system, the information from the sources for distribution to the client computer systems in the formats. See Paragraph [0118], (Information is converted via serialization and transmitted across TCP and de-serialized at the client device, i.e. received at a location.). Note [0153], all objects in the system have a format. As such, a piece of data is transmitted in one format and received in another.  

Regarding dependent claim 4,
As discussed above with claim 1, Roberts-King-Ginter discloses all of the limitations.
Roberts further discloses the step wherein a client computer system subscribes to a portion of the information and further comprising: notifying, by the computer system, the client computer system subscribing to the portion of the information of an occurrence of at least  one of a change in a format for the portion, an addition of additional information to the portion, a deletion of the information from the portion, a modification of the information in the portion, or a change of a source controlling the portion. See Paragraph [0051], (Entities may subscribe to receive messages regarding the state of an object in a shared virtual reality space. Note [0056] wherein an effector component performs one of nine fundamental operations on an object as requested by a user.). See Paragraphs [0083]-[0092], (The nine fundamental operations include: removal of an affected node or edge object, i.e. deletion of the information from the portion, setting a property of a specified node, i.e. a modification of the information in the portion.)

Regarding dependent claim 8,
As discussed above with claim 1, Roberts-King-Ginter discloses all of the limitations.
Roberts further discloses the step wherein the location includes a database and the portions of the information are stored as nodes in the database. See Paragraph [0046], (The Actor model employed includes nodes and edges.). See FIG. 7 and Paragraph [0200], (Media is stored in the object store, i.e. a database coupled with the thread-confined nodes of object engine 710, i.e. nodes coupled with the object database.).

Regarding dependent claim 9,
As discussed above with claim 1, Roberts-King discloses all of the limitations.
Ginter further discloses the step wherein a portion in the portions of the information is a type of the information that is used to perform an operation for an organization. See Paragraph [0092], (Users of VDE may include content creators who apply content usage, usage reporting, and/or usage payment related control information to electronic content and/or appliances for users such as end-user organizations, individuals, and content and/or appliance distributors, i.e. a portion in the portions of the information is a type of the information that is used to perform an operation for an organization (e.g. content usage by an end-user organization is an operation).)

Regarding dependent claim 10,
As discussed above with claim 9, Roberts-King-Minkin discloses all of the limitations.
Ginter further discloses the step wherein the type is selected from one of accounting, research, business planning, accounts receivable, accounts payable, sales, marketing, payroll, benefits, taxes, or education. See Paragraph [0071], (Information distributed using VDE may include movies, audio recordings, games, electronic catalog shopping, multimedia, training materials, E-mail and personal documents, object-oriented libraries, software programming resources, and reference/record keeping information resources such as business, medical, legal, scientific, governmental, and consumer databases.)
See Paragraph [0268], (VDE supports commercially secure value chain electronic agreements including commerce considerations regarding medical, credit, tax, personal and/or other forms of confidential information.) See Paragraph [2372], (Data object containers contain documents provided by a client entity. For example, a client container may include information including electronic records of billing, time, account, payment, etc.)
The examiner notes that the step " selected from one of accounting, research, business planning, accounts receivable, accounts payable, sales, marketing, payroll, benefits, taxes, or education." is optional due to the use of the terms “one of” and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.

Regarding dependent claim 11,
As discussed above with claim 1, Roberts-King-Ginter discloses all of the limitations.
Roberts further discloses the step wherein client computer systems and the sources communicate with the location through at least one of representational state transfer services or durable queues. See Paragraph [0054], (Messages can be received by a REST API and a native network interface, i.e. a RESTful communications platform.).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of King and Ginter as applied to claim 4 above, and further in view of Agrawal et al. (US PGPUB No. 2012/0089610; Pub. Date: Apr. 12, 2012).
Regarding dependent claim 5,
As discussed above with claim 4, Roberts-King-Ginter discloses all of the limitations.
Roberts-King-Ginter does not disclose the step wherein the source of the portion of the information is allowed to change the information in the portion and other sources not assigned to the portion are not allowed to change the information in the portion.  
Agrawal discloses the step wherein the source of the portion of the information is allowed to change the information in the portion and other sources not assigned to the portion are not allowed to change the information in the portion. See Paragraph [0415], (Permission to modify the schema of structured data may be granted to users with edit access and the owner of the structured data resource.). Note [0416] wherein editing permissions are strategically determined based on privacy factors.
Roberts, King, Ginter and Agrawal are analogous art because they are in the same field of endeavor, methods and systems for transmitting content. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Roberts-King-Ginter include the schema editing functionality disclosed by Agrawal. Doing so would allow entities to authorize other entities to edit the structure of the stored data. Paragraph [0416] of Agrawal discloses a rule sharing process that strategically determines sharing rules based on privacy factors. These features would result in more secure system access, thus preserving the integrity of the data.


Regarding dependent claim 6,
As discussed above with claim 5, Roberts-King-Ginter-Agrawal discloses all of the limitations.
Agrawal further discloses the step of receiving, by the computer system, a request from the client computer system for a change to the format for the portion of the information; See Paragraph [0415], (Permission to modify the schema of structured data may be granted to users with edit access and the owner of the structured data resource, i.e. users with editing privileges can change the format of structured data.).
sending, by the computer system, the request to the source; See Fig. 16, (Step 1604, wherein a determination is made to edit the received data.).
receiving, by the computer system, a response to the request from the source; See FIG. 16, (Step 1606, the edited data, i.e. the response, is received for further processing.).
and sending, by the computer system, the response to the client computer system. See Fig. 16, (Step 1608, the edited data is published to the networking system where it can be accessed by users.).
Roberts, King, Ginter and Agrawal are analogous art because they are in the same field of endeavor, methods and systems for transmitting content. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Roberts-King-Ginter include the schema editing functionality disclosed by Agrawal. Doing so would allow entities to authorize other entities to edit the structure of the stored data. Paragraph [0416] of Agrawal discloses a rule sharing process that strategically determines sharing rules based on privacy factors. These features would result in more secure system access, thus preserving the integrity of the data.

Claim 13-15 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti (US PGPUB No. 2018/0232404; Pub. Date: Aug. 16, 2018) in view of King (US PGPUB No. 2014/0244623; Pub. Date: Aug. 28, 2014) and .
Regarding independent claim 13,
	Bhatti discloses a computer system comprising: an information manager that: receives a request for a piece of information stored in a location between client computer systems and a plurality of sources of information, See FIG. 2, (Disclosing a process of transforming data exchanged between a plurality of disparate target APIs having different data schemas. FIG. 2 illustrates a system 230 comprising a plurality of third-party SaaS applications having API servers 260 and web servers 262, i.e. a plurality of sources of information. Applications 234, 236 are coupled to a plurality of user devices 238, 240, 242 and identity management server 232, i.e. an information manager, via network 246.). See Paragraph [0021], (The process includes exchanging data between applications over a network via API requests sent to target APIs by a source application.) Note [0053] where the identity management server manages roles and permissions across the plurality of SaaS applications 234, 236.
wherein the piece of information has a first format in the location controlled by the plurality of sources of information, See Paragraph [0023], (The various SaaS applications have different data models from one another and relative to the internal database, embodied as having different data schemas. A source application therefore has a format, i.e. information having a first format, different from other SaaS applications.).
and wherein each of the plurality of sources is assigned to control particular ones of a group of portions of information in the location; See Paragraph [0023], (SaaS applications are described as comprising data models and data repositories such as relational databases, graph databases, document databases, etc. Therefore, each SaaS application controls the data models and repositories within their purview, i.e. controlling particular ones of a group of sources of information.).
identifies the piece of information corresponding to the request; See Paragraph [0057], (The identity management system includes a dynamic API server capable of receiving in-bound or out-bound data, i.e. identifying a piece of information corresponding to the request, identify the corresponding transformation document and perform the transformation process 10 of FIG. 1 to translate data between external and internal data schemas.)
Bhatti does not disclose return[ing] a response to the request for the piece of the information in a second format further comprising reducing a number of formats for a particular type of information,
enabling simplifying access to information in different formats by aggregating information from organizations into the location, 
assigning each of the plurality of sources to control particular ones of the group of portions of information based on a policy including a group of rules and information used to apply the group of rules using an assignment list generated when the policy is applied to identify assignment each of the plurality of sources to particular ones of the group of portions.
King discloses return[ing] a response to the request for the piece of the information in a second format further comprising reducing a number of formats for a particular type of information, See FIG. 14 and Paragraph [0029], (Users may request data from different sources, the CAF system then normalizes said data and returns it to the semantic data store, i.e. transforming a piece of information in a first format into a second format usable by the requesting application) See Paragraph [0099], (Disclosing a Combinatorial Application Framework (CAF) that exposes a bidirectional extensible semantic data bridge to external data sources. CAF applications may both read and write data to a variety of sources. Said data may be accessed and passed back to the CAF application and may be transformed into a schema-less semantic data model which represents data from any source as a graph of nodes and edges via semantic normalization. Semantic normalization allows information from a plurality of sources to be synthesized and leveraged in the aggregate.) The examiner notes that data from the multiple sources is initially requested in its native format, i.e. every source has a format. Said native formats are then normalized into the semantic format, resulting in a reduction in the amount of overall formats.
enabling simplifying access to information in different formats by aggregating information from organizations into the location, See Paragraph [0099], (Disclosing a Combinatorial Application Framework (CAF) that exposes a bidirectional extensible semantic data bridge to external data sources. CAF applications may both read and write data to a variety of sources. Said data may be accessed and passed back to the CAF application and may be transformed into a schema-less semantic data model which represents data from any source as a graph of nodes and edges via semantic normalization. Semantic normalization allows information from a plurality of sources to be synthesized and leveraged in the aggregate.) The examiner notes that the method of King "enables simplifying access to information" via the normalized format provided by the CAF platform.
assigning each of the plurality of sources to control particular ones of the group of portions of information based on a policy including a group of rules and information used to apply the group of rules using an assignment list generated when the policy is applied to identify assignment each of the plurality of sources to particular ones of the group of portions. See Paragraph [0127], (Users interacting with the CAF Application may alter the data model by generating ontological rules that cause the underlying data model to rebuild its graph representation to reflect said rule (e.g. the data model comprised of normalized data from a plurality of sources), i.e. ontological rules are a policy including a group of rules and information used to apply the group of rules. Ontological rules re-draw the graph-based data model comprising schema-less semantic data from the plurality of sources, i.e. an assignment list generated when the policy is applied to identify assignment of each of the plurality of sources to particular ones of the group of portions (e.g. wherein data from each source is assigned to the graph-based data model). 
The examiner notes the broadest, reasonable interpretation of the term “control” includes management operations. The ontological rules manage semantic data for the graph-based data model and therefore “control” the data assigned to the graph-based data model.
Bhatti and King are analogous art because they are in the same field of endeavor, data consolidation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatti to include the method of transforming data as disclosed by King. Doing so would allow the system to generate a normalized representation of data from a plurality of sources such that they may be processed more efficiently by presenting data from any amount of sources in a homogeneous format, eliminating potential compatibility issues across data formats and promoting data consistency.
Bhatti-King does not disclose the step of receiving a second request from the application to change the piece of information stored in the location in the computer system;
determining whether the source is allowed to change the piece of information based on the assignment list;
and in response to determine the source is allowed to change the piece of information, performing at least one of: an addition of the piece of information, a modification of the piece of information, a deletion of the piece of information, an addition of format to the formats for the group of portions of information, modification to a format in formats for the group of portions of information, or a removal of a format in the formats in the group of portions of information.
Ginter disclose the step of receiving a second request from the application to change the piece of information stored in the location in the computer system; Disclosing a system for managing secure transactions via a virtual distribution environment that enforces a secure chain of handling and control. The system comprises a of VDEF transaction control elements that reflect and enact content specific and/or more generalized administrative control information. The one or more VDE applications are able to securely add, delete and/or otherwise modify the specification of load modules as well as add, delete or otherwise modify related information to the extent they are allowed, i.e. the VDE applications securely add, delete and/or otherwise modifying data reflect an act of receiving a request from an application to change information stored in the computer system.)
determining whether the source is allowed to change the piece of information based on the assignment list; See Paragraph [0201], (VDE content control information may include permissions records which define rights of VDE participants in relation to handling content and/or content control information.) See Paragraph [0461], (Permissions records specify a user's rights to interact with a data object container and its contents.)
and in response to determine the source is allowed to change the piece of information, performing at least one of: an addition of the piece of information, a modification of the piece of information, a deletion of the piece of information, an addition of format to the formats for the group of portions of information, modification to a format in formats for the group of portions of information, or a removal of a format in the formats in the group of portions of information. See Paragraph [0161], (The system comprises a plurality of VDEF transaction control elements that reflect and enact content specific and/or more generalized administrative control information. The one or more VDE applications are able to securely add, delete and/or otherwise modify the specification of load modules as well as add, delete or otherwise modify related information to the extent they are allowed, i.e. an addition of a piece of information, a modification of the piece of information and/or a deletion of the piece of information.) See Paragraph [01775], (Permission records may be distributed as/within an administrative object that performs the function of providing a right to process the content of other administrative objects, i.e a right to process is a right to modify information (e.g. a source is allowed to change information).)
The examiner notes that the step " at least one of: an addition of the piece of information, a modification of the piece of information, a deletion of the piece of information, an addition of format to the formats for the group of portions of information, modification to a format in formats for the group of portions of information, or a removal of a format in the formats in the group of portions of information." is optional due to the use of the terms “at least one of” and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
Bhatti, King and Ginter are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatti-King to include the method of authenticating applications according to permission records as disclosed by Ginter. Paragraph [2043] of Ginter disclose that the method of providing multiple VDE electronic appliances via a same network is advantageous because it provides a centralization of VDE resources, storing and/or archiving metering information on a server VDE and delivering information and services efficiently across the network to multiple electronic appliances.

Regarding dependent claim 14,
As discussed above with claim 13, Bhatti-King-Ginter discloses all of the limitations.
Bhatti further discloses the step wherein the information manager receives the information from the sources for distribution to client computer systems and places the information into the location. See FIG. 1 and Paragraph [0057], (Identity management system 232 comprises a dynamic API server configured to receive in-bound and out-bound data. Identity management system 232 may further implement the process 10 of FIG. 1 which includes step 28 of storing or sending transformed data to its destination repository, i.e. the information manager receives information from sources for distribution to client computer systems. Note that storing transformed data is equivalent to "plac[ing] information into a location".).

Regarding dependent claim 15,
As discussed above with claim 13, Bhatti-King-Ginter discloses all of the limitations.
Bhatti further discloses the step wherein in receiving the information from the sources for distribution to the client computer systems, the information manager receives the information from the sources for distribution to the client computer systems in the formats. See FIG. 1 and Paragraph [0057], (Identity management system 232 comprises a dynamic API server configured to receive in-bound and out-bound data. Identity management system 232 may further implement the process 10 of FIG. 1 which includes step 28 of storing or sending transformed data to its destination repository, i.e. the information manager receives information from sources for distribution to client computer systems. Process 10 includes step 30 of transforming data fields and 28 of storing or sending transformed data, i.e. data is received in a first format (e.g. of the source application) and stored/sent in the transformed format (e.g. the destination format).).

Regarding dependent claim 20,
As discussed above with claim 13, Bhatti-King-Ginter discloses all of the limitations.
Bhatti further discloses the step wherein the location includes a database and the portions of the information are stored as nodes in the database. See Paragraph [0061], (The identify repository 254 of identity management server 232 includes a graph data structure having a plurality of nodes themselves having a plurality of attributes representing information.). See Paragraph [0023], (SaaS applications comprise data repositories including graph databases. [0061] describes a graph storage structure where data is stored as plurality of nodes, therefore application data stored in a graph database may be represented and stored as nodes in the database.).


Regarding independent claim 21,
	Bhatti discloses a computer program product for accessing information, the computer program product comprising: a computer readable storage media; first program code, stored on the computer readable storage media, for receiving a request for a piece of information stored in a location between client computer systems and a plurality of sources of information, See FIG. 2, (Disclosing a process of transforming data exchanged between a plurality of disparate target APIs having different data schemas. FIG. 2 illustrates a system 230 comprising a plurality of third-party SaaS applications having API servers 260 and web servers 262, i.e. a plurality of sources of information. Applications 234, 236 are coupled to a plurality of user devices 238, 240, 242 and identity management server 232, i.e. an information manager, via network 246.). See Paragraph [0021], (The process includes exchanging data between applications over a network via API requests sent to target APIs by a source application.) Note [0053] where the identity management server manages roles and permissions across the plurality of SaaS applications 234, 236.
wherein a group of portions of information has formats, See Paragraph [0023], (The various SaaS applications have different data models from one another and relative to the internal database, embodied as having different data schemas. A source application therefore has a format, i.e. information having a first format, different from other SaaS applications.).
wherein a first format for the group of portions of information is controlled by the plurality of sources of information, and wherein each of the plurality of sources is assigned to control particular ones of the group of portions of information in the location; See Paragraph [0023], (SaaS applications are described as comprising data models and data repositories such as relational databases, graph databases, document databases, etc. Therefore, each SaaS application controls the data models and repositories within their purview, i.e. controlling particular ones of a group of sources of information.).
second program code, stored on the computer readable storage media, for identifying the piece of information corresponding to the request; See Paragraph [0057], (The identity management system includes a dynamic API server capable of receiving in-bound or out-bound data, i.e. identifying a piece of information corresponding to the request, identify the corresponding transformation document and perform the transformation process 10 of FIG. 1 to translate data between external and internal data schemas.).
	Bhatti does not disclose a third program code, stored on the computer readable storage media, for returning a response to the request for the piece of information in a second format further comprising reducing a number of formats for a particular type of information, 
enabling simplifying access to information in different formats by aggregating information from organizations into the location; 
and fourth program code, stored on the computer readable storage media, for assigning each of the plurality of sources to control particular ones of the group of portions of the information based on a policy including a group of rules and information used to apply the group of rules using an assignment list generated when the policy is applied to identify assignment each of the plurality of sources to particular ones of the group of portions.
King discloses third program code, stored on the computer readable storage media, for returning a response to the request for the piece of information in a second format further comprising reducing a number of formats for a particular type of information, enabling simplifying access to information in different formats by aggregating information from organizations into the location; See FIG. 14 and Paragraph [0029], (Users may request data from different sources, the CAF system then normalizes said data and returns it to the semantic data store, i.e. transforming a piece of information in a first format into a second format usable by the requesting application) See Paragraph [0099], (Disclosing a Combinatorial Application Framework (CAF) that exposes a bidirectional extensible semantic data bridge to external data sources. CAF applications may both read and write data to a variety of sources. Said data may be accessed and passed back to the CAF application and may be transformed into a schema-less semantic data model which represents data from any source as a graph of nodes and edges via semantic normalization. Semantic normalization allows information from a plurality of sources to be synthesized and leveraged in the aggregate.) The examiner notes that data from the multiple sources is initially requested in its native format, i.e. every source has a format. Said native formats are then normalized into the semantic format, resulting in a reduction in the amount of overall formats.
enabling simplifying access to information in different formats by aggregating information from organizations into the location, See Paragraph [0099], (Disclosing a Combinatorial Application Framework (CAF) that exposes a bidirectional extensible semantic data bridge to external data sources. CAF applications may both read and write data to a variety of sources. Said data may be accessed and passed back to the CAF application and may be transformed into a schema-less semantic data model which represents data from any source as a graph of nodes and edges via semantic normalization. Semantic normalization allows information from a plurality of sources to be synthesized and leveraged in the aggregate.) The examiner notes that the method of King "enables simplifying access to information" via the normalized format provided by the CAF platform.
and fourth program code, stored on the computer readable storage media, for assigning each of the plurality of sources to control particular ones of the group of portions of the information based on a policy including a group of rules and information used to apply the group of rules using an assignment list generated when the policy is applied to identify assignment each of the plurality of sources to particular ones of the group of portions. See Paragraph [0127], (Users interacting with the CAF Application may alter the data model by generating ontological rules that cause the underlying data model to rebuild its graph representation to reflect said rule (e.g. the data model comprised of normalized data from a plurality of sources), i.e. ontological rules are a policy including a group of rules and information used to apply the group of rules. Ontological rules re-draw the graph-based data model comprising schema-less semantic data from the plurality of sources, i.e. an assignment list generated when the policy is applied to identify assignment of each of the plurality of sources to particular ones of the group of portions (e.g. wherein data from each source is assigned to the graph-based data model).
Bhatti and King are analogous art because they are in the same field of endeavor, data consolidation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatti to include the method of transforming data as disclosed by King. Doing so would allow the system to generate a normalized representation of data from a plurality of sources such that they may be processed more efficiently by presenting data from any amount of sources in a homogeneous format, eliminating potential compatibility issues across data formats and promoting data consistency.
Bhatti-King does not disclose fifth program code, stored on the computer readable storage media for receiving a second request from the application to change the piece of information stored in the location in the computer system;
sixth program code, stored on the computer readable storage media determining whether the source is allowed to change the piece of information based on the assignment list; 
seventh program code, stored on the computer readable storage media for performing at least one of: an addition of the piece of information, a modification of the piece of information, a deletion of the piece of information, an addition of format to the formats for the group of portions of information, modification to a format in formats for the group of portions of information, or a removal of a format in the formats in the group of portions of information. 
Ginter disclose the fifth program code, stored on the computer readable storage media for receiving a second request from the application to change the piece of information stored in the location in the computer system; Disclosing a system for managing secure transactions via a virtual distribution environment that enforces a secure chain of handling and control. The system comprises a of VDEF transaction control elements that reflect and enact content specific and/or more generalized administrative control information. The one or more VDE applications are able to securely add, delete and/or otherwise modify the specification of load modules as well as add, delete or otherwise modify related information to the extent they are allowed, i.e. the VDE applications securely add, delete and/or otherwise modifying data reflect an act of receiving a request from an application to change information stored in the computer system.)
sixth program code, stored on the computer readable storage media determining whether the source is allowed to change the piece of information based on the assignment list; See Paragraph [0201], (VDE content control information may include permissions records which define rights of VDE participants in relation to handling content and/or content control information.) See Paragraph [0461], (Permissions records specify a user's rights to interact with a data object container and its contents.)
seventh program code, stored on the computer readable storage media for performing at least one of: an addition of the piece of information, a modification of the piece of information, a deletion of the piece of information, an addition of format to the formats for the group of portions of information, modification to a format in formats for the group of portions of information, or a removal of a format in the formats in the group of portions of information. See Paragraph [0161], (The system comprises a plurality of VDEF transaction control elements that reflect and enact content specific and/or more generalized administrative control information. The one or more VDE applications are able to securely add, delete and/or otherwise modify the specification of load modules as well as add, delete or otherwise modify related information to the extent they are allowed, i.e. an addition of a piece of information, a modification of the piece of information and/or a deletion of the piece of information.) See Paragraph [01775], (Permission records may be distributed as/within an administrative object that performs the function of providing a right to process the content of other administrative objects, i.e a right to process is a right to modify information (e.g. a source is allowed to change information).)
The examiner notes that the step " at least one of: an addition of the piece of information, a modification of the piece of information, a deletion of the piece of information, an addition of format to the formats for the group of portions of information, modification to a format in formats for the group of portions of information, or a removal of a format in the formats in the group of portions of information." is optional due to the use of the terms “at least one of” and "or", the claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art, see MPEP 2143.03.
Bhatti, King and Ginter are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatti-King to include the method of authenticating applications according to permission records as disclosed by Ginter. Paragraph [2043] of Ginter disclose that the method of providing multiple VDE electronic appliances via a same network is advantageous because it provides a centralization of VDE resources, storing and/or archiving metering information on a server VDE and delivering information and services efficiently across the network to multiple electronic appliances.

Regarding dependent claim 22,
 As discussed above with claim 21, Bhatti-King-Ginter discloses all of the limitations.
Bhatti further discloses fifth program code, stored on the computer readable storage media, for receiving the information from the sources for distribution to the client computer systems in the formats. See Paragraph [0057], (The identity management system includes a dynamic API server capable of receiving in-bound or out-bound data, i.e. receiving information from sources for distribution in the formats, identify the corresponding transformation document and perform the transformation process 10 of FIG. 1 to translate data between external and internal data schemas.)


Claim 16-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti in view of King and Ginter as applied to claim 13 above, and further in view of Roberts (US PGPUB No. 2018/0131788; Pub. Date: May 10, 2018).
Regarding dependent claim 16,
As discussed above with claim 13, Bhatti-King-Ginter discloses all of the limitations.
Bhatti-King-Ginter does not disclose the step wherein a client computer system subscribes to a portion of the information and the information manager notifies the client computer system subscribing to the portion of the information of an occurrence of at least one of a change in a format for the portion, an addition of additional information to the portion, a deletion of the information from the portion, a modification of the information in the portion, or a change of a source controlling the portion.
Roberts discloses the step wherein a client computer system subscribes to a portion of the information and the information manager notifies the client computer system subscribing to the portion of the information of an occurrence of at least one of a change in a format for the portion, an addition of additional information to the portion, a deletion of the information from the portion, a modification of the information in the portion, or a change of a source controlling the portion. See Paragraph [0051], (Entities may subscribe to receive messages regarding the state of an object in a shared virtual reality space. Note [0056] wherein an effector component performs one of nine fundamental operations on an object as requested by a user.). See Paragraphs [0083]-[0092], (The nine fundamental operations include: creation of a child node to an identified parent object, i.e. an addition of additional information to a portion, removal of an affected node or edge object, i.e. deletion of the information from the portion, setting a property of a specified node, i.e. a modification of the information in the portion.)
Bhatti, King and Roberts are analogous art because they are in the same field of endeavor, optimizing data organization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatti-King to include the method of allowing clients to subscribe to notifications of changes in data as disclosed by Roberts. Doing so would allow users of the system to remain apprised of operations that change the format and integrity of data via providing notifications of the nine fundamental operations described in Paragraphs [0083]-[0092] of Roberts.

Regarding dependent claim 17,
As discussed above with claim 16, Bhatti-King-Ginter-Roberts discloses all of the limitations.
Ginter further discloses the step wherein the source of the portion of the information is allowed to change the information in the portion and other sources not assigned to the portion are not allowed to change the information in the portion. See Paragraph [0461], (Permission records specify who can use an object’s contents, who can distribute the object by specifying a user’s rights to use, distribute and/or administer a container and its content, i.e. the source of the portion of the information is allowed to change the information in the portion.)
The examiner notes that any entity not specified in a permissions record cannot perform the operations described in Paragraph [0461], i.e. other sources not assigned to the portion are not allowed to change the information in the portion.

Regarding dependent claim 23,
As discussed above with claim 21, Bhatti-King-Ginter discloses all of the limitations.
Bhatti-King-Ginter does not disclose the step wherein a client computer system subscribes to a portion of the information and further comprising: fifth program code, stored on the computer readable storage media, for notifying the client computer system subscribing to the portion of the information of an occurrence of at least one of a change in a format for the portion, an addition of additional information to the portion, a deletion of the information from the portion, a modification of the information in the portion, or a change of the source controlling the portion.
Roberts discloses the step wherein a client computer system subscribes to a portion of the information and further comprising: fifth program code, stored on the computer readable storage media, for notifying the client computer system subscribing to the portion of the information of an occurrence of at least one of a change in a format for the portion, an addition of additional information to the portion, a deletion of the information from the portion, a modification of the information in the portion, or a change of the source controlling the portion.. See Paragraph [0051], (Entities may subscribe to receive messages regarding the state of an object in a shared virtual reality space. Note [0056] wherein an effector component performs one of nine fundamental operations on an object as requested by a user.). See Paragraphs [0083]-[0092], (The nine fundamental operations include: creation of a child node to an identified parent object, i.e. an addition of additional information to a portion, removal of an affected node or edge object, i.e. deletion of the information from the portion, setting a property of a specified node, i.e. a modification of the information in the portion.)
Bhatti, King, Ginter and Roberts are analogous art because they are in the same field of endeavor, optimizing data organization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatti-King-Ginter to include the method of allowing clients to subscribe to notifications of changes in data as disclosed by Roberts. Doing so would allow users of the system to remain apprised of operations that change the format and integrity of data via providing notifications of the nine fundamental operations described in Paragraphs [0083]-[0092] of Roberts.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti in view of King, Ginter and Roberts as applied to claim 17 above, and further in view of Agrawal et al. (US PGPUB No. 2012/0089610; Pub. Date: Apr. 12, 2012).
Regarding dependent claim 18,
As discussed above with claim 17, Bhatti-King-Ginter-Roberts discloses all of the limitations.
Bhatti-King-Ginter-Roberts does not disclose the step wherein the information manager receives the request from the client computer system for a change to a format for the portion of the information;
sends the request to the source; 
receives the response to the request from the source; 
and sends the response to the client computer system.
	Agrawal further discloses the step wherein the information manager receives the request from the client computer system for a change to a format for the portion of the information; See Paragraph [0415], (Permission to modify the schema of structured data may be granted to users with edit access and the owner of the structured data resource, i.e. users with editing privileges can change the format of structured data.).
sends the request to the source; See Fig. 16, (Step 1604, wherein a determination is made to edit the received data.).
receives the response to the request from the source; See FIG. 16, (Step 1606, the edited data, i.e. the response, is received for further processing.).
and sends the response to the client computer system. See Fig. 16, (Step 1608, the edited data is published to the networking system where it can be accessed by users.).
Bhatti, King, Ginter, Roberts and Agrawal are analogous art because they are in the same field of endeavor, methods and systems for transmitting content. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatti-King-Roberts include the schema editing functionality disclosed by Agrawal. Doing so would allow entities to authorize other entities to edit the structure of the stored data. Paragraph [0416] of Agrawal discloses a rule sharing process that strategically determines sharing rules based on privacy factors. These features would result in more secure system access, thus preserving the integrity of the data.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti in view of King and Ginter as applied to claim 21 above, and further in view of Agrawal et al. (US PGPUB No. 2012/0089610; Pub. Date: Apr. 12, 2012).
Regarding dependent claim 24,
As discussed above with claim 21, Bhatti-King-Ginter discloses all of the limitations.
Bhatti-King-Ginter does not disclose a eigth program code, stored on the computer readable storage media, for receiving the request from the client computer system for a change to a format for a portion of the information;
ninth program code, stored on the computer readable storage media, for sending the request to a source;
tenth program code, stored on the computer readable storage media, for receiving a response to the request from the source; 
and eleventh program code, stored on the computer readable storage media, for sending the response to the client computer system.
Agrawal discloses an eighth program code, stored on the computer readable storage media, for receiving the request from the client computer system for a change to a format for a portion of the information; See Paragraph [0415], (Permission to modify the schema of structured data may be granted to users with edit access and the owner of the structured data resource, i.e. users with editing privileges can change the format of structured data.).
ninth program code, stored on the computer readable storage media, for sending the request to a source; See Fig. 16, (Step 1604, wherein a determination is made to edit the received data.).
tenth program code, stored on the computer readable storage media, for receiving a response to the request from the source; See FIG. 16, (Step 1606, the edited data, i.e. the response, is received for further processing.).
and eleventh program code, stored on the computer readable storage media, for sending the response to the client computer system. See Fig. 16, (Step 1608, the edited data is published to the networking system where it can be accessed by users.).
Bhatti, King, Ginter, Roberts and Agrawal are analogous art because they are in the same field of endeavor, methods and systems for transmitting content. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Bhatti-King-Ginter-Roberts include the schema editing functionality disclosed by Agrawal. Doing so would allow entities to authorize other entities to edit the structure of the stored data. Paragraph [0416] of Agrawal discloses a rule sharing process that strategically determines sharing rules based on privacy factors. These features would result in more secure system access, thus preserving the integrity of the data.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159